DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Priority
Applicant’s amendments filed September 2, 2022, amending claims 79 and 83 is acknowledged.  Accordingly claims 79-93 are pending.  As explained in the previous office action, the effective filing date for the claimed invention is February 6, 2018.


Improper Claim Identifier
In the claim set filed September 2, 2022, claim 79 is identified as “(Previously Presented)”.  However, claim 79 has been amended.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states:  
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.

In the interest of compact prosecution, however, the examiner will consider the claim listing on its merits. MPEP 714.03 (“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency . . . , the examiner may simply act on the amendment and issue a new (non-final or final) Office action.”) The examiner reserves the right to send a PTOL-324 Notice of Noncompliant Amendment in the event of more severe deficiencies, which may result in loss of patent term. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 90-92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment.

Claims 90-92 recite “The method of claim 79, wherein the nucleic acid encoding the Cas9 protein is” RNA (claim 90), DNA (claim 91) or a DNA plasmid (claims 92).  Claim 79 has been amended to limit the nucleic acid encoding Cas9 to ribonucleic acid (RNA).  Therefore, claim 90 does not further limit the subject matter of claim 79, and claims 91-92 do not include all of the limitations of claim 79.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the previous office action prior art publication US 20170137801 A1, published May 18, 2017, was inadvertently identified as “Larias”.   Because the first author/inventor of US 20170137801 is Liras, the prior art publication is identified in this office action as “Liras”.

Claims 79-80, 85-90 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkard (Burkard et al., PLOS Pathogens (2017), 13(2): e1006206, pages 1-28; published February 23, 2017), in view of Liras (US 20170137801 A1, published May 18, 2017) and Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods).  Claim 89 is evidenced by TriLink (TriLink Biotechnologies, CleanCap™ Cas9 mRNA, https://www.trilinkbiotech.com/media/folio3/productattachments/product_insert/L7606_Insert.pdf [retrieved October 13, 2022]).  This is a new rejection necessitated by amendment.

Regarding claims 79 and 85-90, Burkard teaches a method of engineering a gene in PK15 cells and pig zygotes (i.e., mammalian cells) (Figure 1).  Burkard teaches injecting pig zygotes with Cas9 mRNA and guide RNA (i.e., introducing into the cell Cas9 ribonucleic acid) (page 18, ¶4).  Burkard teaches the Cas9 mRNA was purchased from TriLink (page 18, ¶4).  Burkard teaches the Cas9 protein contains two nuclear localization signals (NLS): an SV40 NLS (i.e., monopartite) NLS at the N-terminus and a nucleoplasmin NLS (i.e., bipartite) at the C-terminus (¶ spanning pages 17-18).  

Although Burkard teaches delivering Cas9 mRNA with a monopartite NLS and a bipartite NLS, Burkard does not teach Cas9 with two or more bipartite NLS.  Burkard also does not teach introducing Cas9 as a Cas9/gRNA complex.

Regarding claims 89 and 93, the specification defines "reporter gene" as one whose product can be readily assayed, and can be used as a marker for screening successfully modified cells” ([0276]). TriLink teaches that besides the two NLS, the Cas9 mRNA also contains the coding sequence for an HA epitope tag, which “aids in detection, isolation, and purification of the Cas9 protein tag”.  Thus, the HA coding sequence in the mRNA is interpreted both as an affinity tag and a reporter gene.

Liras teaches various methods and compounds for delivering Cas9/gRNA RNPs (i.e. Cas9/gRNA complexes) to mammalian cells in gene editing assays ([0757]-[0766]).   Liras teaches Cas9 with two or three NLSs at the N and C termini ([0758]; Fig 6).  Liras teaches that exemplary NLSs can be monopartite or bipartite NLSs, including the monopartite SV40 and bipartite nucleoplasmin NLS ([0112] and [0139]). Liras teaches various other exemplary monopartite and bipartite NLS sequences ([0112]). 

Staahl teaches modification of a locus inside mouse cells (i.e. mammalian cells) by delivery of Cas9 RNPs (page 431, ¶2).  Staahl teaches Cas9 fused to 2 SV40 NLS at the C-terminus and between 0, 1, 2, 4, or 7 SV40 NLS at the N- terminus (Figure 1B).  Staahl teaches that increasing the number of SV40 NLSs at the N-terminus from 1 to 2 to 4, increases the efficiency of genomic modification (Figure 1E).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an additional bipartite NLS taught in Liras to the nucleoplasmin-NLS-containing Cas9 protein of Burkard.  It would have amounted to a simple combination of known elements by known means to yield predictable results.  Burkard, Staahl and Liras are all directed to the modification of nucleic acid sequences specifically in mammalian cells using Cas9 proteins with attached NLS sequences.  One would have been motivated to add an additional bipartite NLS to Burkard’s Cas9 mRNA construct because Staahl teaches increasing the number of NLS at the N-terminus to 2 or 4 greatly increases modification of nucleic acids in vivo.  One would have a reasonable expectation that an additional nucleoplasmin or other bipartite NLS could be added to either the N-terminus or C-terminus of the Cas9 construct in Burkard, because Staahl teaches the N-terminus can tolerate up to 4 NLS and the C-terminus can tolerate at least 2 NLS sequences.  
Regarding claim 80, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute two of the SV40 NLS in the Cas9 RNP protein of Staahl with two of the bipartite NLSs taught in Liras because it would have amounted to a simple substitution of known NLSs for one another by known means to yield predictable results.  One would have a reasonable expectation of success that a bipartite NLS could be used in the Cas9/gRNA RNPs in Staahl because Liras teaches that bipartite NLSs are exemplary NLSs in Cas9/gRNA RNAPs.  One would have been motivated to do so by Burkard who has a working example of Cas9 with the bipartite nucleoplasmin NLS to edit the genome of a mammalian cell.


Claims 81-82 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Burkard (Burkard et al., PLOS Pathogens (2017), 13(2): e1006206, pages 1-28; published February 23, 2017), in view of Liras (US 20170137801 Al, published May 18, 2017) and Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods) as applied to claims 79-80, 85-90 and 93  above, and further in view of Yang (Yang et al., Cell (2013), 154: 1370-1379).  This is a new rejection necessitated by amendment.

The teachings of Burkard, Liras and Staahl are recited above and applied as for claims 79-80, 85-90 and 93.  Burkard, Liras and Staahl do not teach also introducing donor nucleic acid molecules into the cell with one or more regions of sequence homology with 50 nucleotides of the target locus.

Yang teaches three approaches for editing the genomes of mice (Graphical Abstract).  Yang teaches simultaneously delivering a Cas9 mRNA, guide RNA and a donor plasmid (i.e. a donor nucleic acid molecule) containing a reporter gene (Graphical Abstract; Figure 2; page 1371, ¶2).  Yang teaches the donor plasmid contains two regions of sequence homology to the Nanog locus (i.e., within 50 nucleotides of the target locus (Figure 2A).  Yang teaches the mCherry reporter gene is expressed in edited cells indicating that the reporter gene is operably linked to a promoter present in the Nanog locus after homology directed repair (Figure 2A-C).  Yang teaches that by delivering the donor plasmid with Cas9 mRNA and guide RNA, reporter alleles can be generated in “one step” (Figure 2A).  Yang teaches Cas9 mRNA can be delivered to either the cytoplasm or nucleus for efficient editing (page 1373, ¶1).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have further introduced a donor DNA plasmid containing a reporter gene taught in Yang along with the NLS-Cas9-NLS mRNA or proteins of Burkard, Liras and Staahl.  It would have amounted to the simple combination of elements by known means to yield predictable results.  Both Burkard and Yang deliver Cas9 mRNA to mammalian cells for the purposes of genome modification.  There would have been a reasonable expectation of success that donor DNA delivered with mRNA encoding NLS-Cas9-NLS could engineer genomic DNA in mammalian cells because Yang demonstrates donor DNA integration when Cas9-encoding mRNA is delivered to either the cytoplasm or the nucleus.  One would have been motivated to do so for the purposes of creating reporter alleles in one step as taught by Yang.


  Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Burkard (Burkard et al., PLOS Pathogens (2017), 13(2): e1006206, pages 1-28; published February 23, 2017), Liras (US 20170137801 Al, published May 18, 2017), Staahl (Staahl et al., Nature Biotechnology (2017), 35(5): 431-434, and online methods) and Yang (Yang et al., Cell 154: 1370-1379) as applied to claims 81-82 and 84 above, and further in view of Zanta (Zanta et al., Proc. Natl. Acad. Sci. (1999), 96: 91-96).  This is a new rejection necessitated by amendment.

The teachings of Burkard, Liras, Staahl and Yang are recited above and applied as for claims 81-82 and 84 above.  Yang also teaches donor DNA consisting of short oligonucleotides are efficiently integrated into the genome via Cas9-mediated editing (Figure 1).  

Burkard, Liras, Staahl and Yang do not teach a donor DNA linked to one or more NLSs that allow the donor nucleic acid molecule to localize to the nucleus of cells.

Zanta teaches efficient delivery of double stranded DNA to the nucleus by attaching the SV40 NLS to the DNA (Abstract).  Zanta also teaches "[t]ranslocation of exogenous DNA through the nuclear membrane is a major concern of gene delivery technologies." (Abstract).  Zanta teaches covalently linking a hairpin oligonucleotide with an NLS (Figure 2).  Zanta teaches attaching an NLS to DNA greatly increases expression of a gene encoded by the DNA (Figure 3).  Zanta teaches that DNA with a covalently attached NLS is functional in a variety of cell types (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally attach an NLS to the DNA donor as taught in Zanta for genome editing via Cas9 with two or more bipartite NLSs.  It would have amounted to a simple combination of elements by known means to yield predictable results.  One would have a reasonable expectation that donor DNA covalently attached to an NLS could be recognized and accessed by the homologous recombination machinery because Zanta teaches that DNA-NLS fusions can be accessed by the transcriptional machinery.  One would have been motivated to do so because Zanta teaches attaching an NLS greatly increases import into the nucleus into a variety of cells.


Response to Arguments
Applicants start their response by summarizing certain portions of the specification and explaining what the experimental results mean. (Remarks, pages 6-7.)  Anything in this discussion that is not reproduced from the specification is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Counsel's arguments cannot take the place of objective evidence. MPEP 716.01(c).  
Applicants then summarize the teachings of Wang, Staahl, and Liras. (Remarks, page 7.)  Applicants argue that Wang, Staahl and Liras do not teach alone or in combination the subject matter of claim 79 partly because there is not a teaching to use multiple bipartite NLS (Remarks, page 8, ¶1).  This argument has been fully considered, but is moot in light of the amended claim that limits the method to mammalian cells, and in light of the current rejection over Burkard in view of Staahl and Liras.  To the extent the argument could be applied to the current rejection, it is not persuasive.  Burkard teaches all the limitations of claim 79 except the use of multiple bipartite NLS.  However, Burkard does teach the combination of one bipartite and one monopartite NLS.  Because Staahl teaches testing multiples of the same NLS and Liras teaches a variety of NLS could be used in combination, it would have been obvious to add an additional bipartite NLS to Burkard’s Cas9 construct.  Alternatively, it would have been obvious to test multiples of any of the NLSs reported in Liras because Staahl teaches testing the fusion of repetitive NLSs to Cas9 for the purpose of improving gene editing efficiency.

Applicants provide evidence of improved editing efficiency by using two bipartite NLS vs three monopartite NLS (Remarks, page 7, last ¶).  However, Applicants do not argue that the improved editing efficiency is surprising.  Applicants also do not provide evidence that the results are unexpected such that the modification to add an additional bipartite NLS to a Cas9 that already has one bipartite NLS would be nonobvious.  The evidence relied upon to show unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b).  These four criteria are not met here.

Applicants argue that Hisano, Ansai or Zanta do not remedy the deficiencies of Wang, Staahl and Liras (Remarks, page 8, ¶2-5).  These arguments have been fully considered but are moot in light of the current rejection, which was necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600